Case: 1:19-cv-00912-MWM-MRM Doc #: 15 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 1081

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JOSHUA MORRISSETTE, : Case No. 1:19-cv-912
Petitioner, : Judge Matthew W. McFarland

vs.

WARDEN, Lebanon Correctional
Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS (DOC. 14)

 

The Court has reviewed the Report and Recommendations (Doc. 14) of United
States Magistrate Judge Michael R. Merz, to whom this case is referred pursuant to 28
U.S.C. § 636(b). As no objection to the Report and Recommendations has been filed and
the time to do so has expired, the Court ADOPTS the Report and Recommendations in
its entirety. Accordingly, the Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED
WITH PREJUDICE. Because reasonable jurists would not disagree with this conclusion,
Petitioner is DENIED a certificate of appealability and the Court CERTIFIES to the Sixth
Circuit that any appeal would be objectively frivolous and should not be permitted to
proceed in forma pauperis.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
“Mth, DISTRICT OF OHIO

t 3}
Wms eared

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
